

113 HR 3640 IH: Innovation, Research, and Manufacturing Act
U.S. House of Representatives
2013-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3640IN THE HOUSE OF REPRESENTATIVESDecember 3, 2013Ms. Brownley of California introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase and make permanent the research credit.1.Short titleThis Act may be cited as the Innovation, Research, and Manufacturing Act.2.Research credit increased and made permanent(a)Credit amount increased by 50 percentParagraphs (1), (2), and (3) of section 41(a) of the Internal Revenue Code of 1986 are each amended by striking 20 percent and inserting 30 percent.(b)Credit made permanent(1)In generalSection 41 of such Code is amended by striking subsection (h).(2)Conforming amendments(A)Subsection (c) of section 41 of such Code is amended by striking paragraph (4).(B)Paragraph (1) of section 45C(b) of such Code is amended by striking subparagraph (D).(c)Credit allowed against payroll taxes for small employersSection 41 of such Code, as amended by subsection (b), is amended by adding at the end the following new subsection:(h)Credit allowed against payroll taxes for small employers(1)In generalIn the case of an eligible small employer, so much of the credit determined under subsection (a) for the taxable year (determined without regard to this subsection) as does not exceed the payroll taxes paid by such employer for periods during such taxable year shall be treated for purposes of this title as a credit allowed under subpart C.(2)Coordination with research creditThe amount determined under subsection (a) for any taxable year shall be reduced by the amount treated under paragraph (1) as a credit allowed under subpart C.(3)Eligible small employerFor purposes of this subsection, the term eligible small employer means a small business concern within the meaning of section 3 of the Small Business Act.(4)Payroll taxesFor purposes of this subsection, the term payroll taxes means—(A)any tax imposed under section 3111 or 3221(a),(B)so much of any tax imposed under section 3211(a) as relates to the rates of tax under subsections (a) and (b) of section 3111, and(C)50 percent of any tax imposed under section 1401..(d)Effective dates(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to taxable years beginning after December 31, 2013.(2)Extension of creditThe amendments made by subsection (b) shall apply to amounts paid or incurred after December 31, 2013.